UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6624


TAKAEUS MAKEON GRAHAM,

                    Plaintiff - Appellant,

             v.

MAJOR T. JARRELL, Correctional Officer; LIEUTENANT D. ANDERSON,
Correctional Officer; R. TUCKER, Correctional Officer; A. DAVID ROBINSON;
CARL A. MANIS, Warden for Nottoway Correctional Center,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:16-cv-00063-MSD-RJK)


Submitted: January 14, 2020                                       Decided: January 16, 2020


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Takaeus Makeon Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Takaeus M. Graham appeals the district court’s order dismissing his complaint for

failure to comply with a prior court order. * On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Graham’s informal brief

does not challenge the district court’s dispositive procedural ruling, Graham has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment and deny Graham’s motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        The district court’s order is final and appealable because it dismissed Graham’s
complaint “for procedural reasons unrelated to the contents of the pleadings.” Goode v.
Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

                                             2